DETAILED ACTION
This office action is responsive to the amendment filed 4/25/2022.  As directed, claims 1, 9, and 14 have been amended, claims 19 and 20 have been added, and no claims have been canceled.  Thus claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
A person shall be entitled to a patent unless –


Claim(s) 13-15 and 19  is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ferretti (2008/0229623).
Regarding claim 13, Ferretti discloses an apparatus able to apply reduced pressure to a wound at a tissue site on a foot ([0101] lines 1-12 disclose applying negative pressure as reduced pressure to an interior of a shoe thereby able to apply reduced pressure to a wound on a foot within the shoe), the apparatus comprising: an insole (132, 232) configured to be placed on a dorsal region (bottom) of the foot, the insole (132, 232) having a plurality of protrusions (flaps 131 or ridges 242) and a plurality of voids (air spaces) ([0057] lines 1-10, [0067] lines 1-5); and a conduit (104) (243a, 243b) fluidly coupled to the insole ([0057] lines 1-5, [0067] lines 1-10) and able to apply a reduced pressure to the wound from a reduced-pressure source (109, 209).
Regarding claim 19, Ferretti discloses a number of voids (air spaces) corresponds to a number of o protrusions (as shown, the number of air spaces are related and in functional communication with the number of protrusions).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 5, 7, 8, 17, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferretti (2008/0229623) in view of Solow (4,888,887).
Regarding claim 1 Ferretti discloses an apparatus able to apply reduced pressure to a wound at a tissue site on a foot ([0101] lines 1-12 disclose applying negative pressure as reduced pressure to an interior of a shoe thereby able to apply reduced pressure to a wound on a foot within the shoe), the apparatus comprising: an insole (132, 232) having a plurality of protrusions (flaps 131, ridges 242) and a plurality of grooves (air spaces) ([0057] lines 1-10, [0067] lines 1-5); the plurality of protrusions and grooves configured to face toward the foot (as shown, at least the top/upper face of the protrusions and grooves faces the foot while a lower face faces the shoe sole), the plurality of protrusions and the plurality of grooves forming interconnected flow channels ([0057] lines 1-10, [0067] lines 1-10) and a conduit (104)(243a, 243b) fluidly coupled to the insole ([0057] lines 1-5, [0067] lines 1-10) and able to apply a reduced pressure to the wound from a reduced-pressure source (109, 209).
Ferretti teaches an upper layer (18) but does not specifically disclose a sealing layer coupled to the insole to provide a seal over the insole, wherein an opening in the sealing layer exposes a portion of the plurality of grooves, the opening configured to be aligned with the wound to fluidly couple a portion of the flow channels with the wound to provide reduced pressure to the wound.  However, Solow teaches a sealing layer (31) coupled to the insole (12) to provide a seal over the insole (col. 4 lines 1-2), wherein an opening (21, 34) in the sealing layer (31) exposes a portion of the plurality of grooves (24), the opening (21, 34) configured to be aligned with the wound to fluidly coupled a portion of the flow channels (6) with the wound (col. 4 lines 25-35 disclose applying suction to the inside of the shoe thereby able to apply reduced pressure to a wound on a foot when a wounded foot is within the shoe).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the insole or foot bed of Ferretti with a sealing layer as taught by Solow to provide the advantage of enhanced aerodynamics by allowing air flow only through the vent openings to produce greater suction force through the vents and thus greater aeration effect).
Regarding claim 5, Ferretti discloses the insole (132) further comprises a ridge (108c, 134) configured to prevent movement of the insole relative to the foot (as shown in fig. 8, tube 108c couples to openings 135a, 134 the thereby preventing movement between the two).
Regarding claim 7, the modified Ferretti discloses the sealing layer (31; fig. 2) has a tissue-facing side (upper side) having an adhesive (col. 4 lines 1 discloses cloth 19 is glued to the sealing layer 19 from above and thereby includes an upper adhesive).
Regarding claim 8, the modified Ferretti discloses the sealing layer (31; fig. 2) has an insole-facing side (lower side) having an adhesive (col. 4 lines 1-6 disclose the sealing layer is glued to the foam 38 and thereby includes a lower adhesive). 
Regarding claim 17, Ferretti substantially teaches the claimed invention except for a
sealing layer coupled to the insole. However, Solow teaches a sealing layer (31) coupled to the
insole (12) to provide a seal over the insole (col. 4 lines 1-2), wherein an opening (21) in the
sealing layer (31) exposes a portion of the plurality of grooves (34), the opening (21) configured
to be aligned with the wound to fluidly couple a portion of the flow channels (6) with the wound
(col. 4 lines 25-35 disclose applying suction to the inside of the shoe thereby able to apply
reduced pressure to a wound on a foot when a wounded foot is within the shoe). It would have
been obvious to one of ordinary skill in the art at the time the invention was made to provide the
insole or foot bed of Ferretti with a sealing layer as taught by Solow to provide the advantage of
enhanced aerodynamics by allowing air flow only through the vent openings to produce greater
suction force through the vents and thus greater aeration effect).
Regarding claim 20, the modified Ferretti discloses wherein the sealing layer 31; fig. 12 of Solow) is configured to be coupled (i.e. at least operationally coupled and/or fluidly coupled) to the foot to form a seal around the opening between the foot and the sealing layer (col. 4 lines 1-15 of Solow disclose the layer is airtight including vent holes 21 for sealing communication with the foot).

Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferretti in view of Solow, as applied to claim 1 above, and further in view of Levy (5,768,803).
Regarding claim 2, the modified Ferretti substantially teaches the claimed invention except for one or more grid markers on the sealing layer.  However, Levy teaches one or more grid markers (42) with removable sections (20, 22) that expose an opening (24, 26) (col. 3 lines 29-45). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the top layers of the modified Ferretti to include removable portions with grid markers to expose an opening as taught by Levy to provide the advantage of enhanced healing and comfort for painful areas of the foot as disclosed by Levy in col. 1 lines 5-10.
Regarding claim 3, the modified Ferretti teaches the grid markers (42; fig. 1a of Levy) are configured to aid in locating the opening (24, 26) in the sealing layer able to align the opening with the wound (col. 3 lines 30-40 of Levy).
Regarding claim 4, the modified Ferretti teaches the grid markers (42; fig. 1a of Levy) are able to aid in determining the healing progress of the wound (col. 3 lines 30-45 of Levy disclose using an ink patch with the chart 42 to mark painful areas of the foot.  Thus, the chart is able to determine healing progress as a decreased inked area will on the chart will indicate a reduction in size of the painful area as indicated by the user).
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferretti in view of Solow, as applied to claim 1 above, and further in view of Allen et al. (5,827,459).
Regarding claim 6, the modified Ferretti teaches the claimed invention except for the sealing layer comprises a hydrogel.  However, Allen teaches use of hydrogel (col. 5 lines 35-50).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the top layers of the modified Ferretti to include hydrogel as taught by Allen to provide the advantage of enhanced conformity and comfort.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferretti in view of Solow, as applied to claim 1 above, and further in view of Grim et al. (5,761,834).
Regarding claim 9, Ferretti teaches a foam manifold (18, 118) configured to further distribute reduced pressure to the foot (i.e. [0045] lines 1-10, [0046] lines 1-10 disclose a resilient pad which is thereby able to reduce physical pressure due to the pad’s resiliency) but does not specially disclose the foam manifold configured to be inserted into the opening.  However, Grim teaches in fig. 2, an opening (70) wherein a removable pad section (68) is able to be inserted into the opening (70) (col. 6 lines 20-35).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the foam manifold of the modified Ferretti to include removable portion creating an opening for reinserting a portion of the foam manifold into the opening as taught by Grim to provide the advantage of enhanced pressure relief zones for enhanced comfort and healing.

Claims 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferretti in view of Solow, as applied to claim 1 above, and further in view of Saab (7,811,249).
Regarding claim 10, Ferretti teaches the claimed invention except for the conduit comprises a first lumen, a second lumen, and an angled divider separating the first lumen and the second lumen.  However, Saab teaches the conduit comprises a first lumen (i.e. 426), a second lumen (i.e. 428), and an angled divider separating the first lumen and the second lumen (as shown in figs. 7 and 8, the dividing wall is angled and curved). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the conduit the Ferretti to include multiple lumens and a divider as taught by Saab to provide the advantage of enhanced fluid transfer and smaller footprint by allowing multiple fluid directions in a single conduit.
Regarding claim 11, the modified Ferretti teaches (see figs. 7 and 8 of Saab) dividing walls with multiple angles and curves but does not specifically disclose the angled divider is at a 45-degree angle with respect to a wall of one or more of the first lumen and the second lumen.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the divider of Saab to include a 45-degree angle as such would be considered a design choice fully implementable by one having ordinary skill and achieve similar result. In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
Regarding claim 12,  the modified Ferretti teaches (see figs. 7 and 8 of Saab) at least one wall of the second lumen (428) has a protrusion (side portions) configured to prevent collapse of the lumen (as shown, the side portions of the lumen have inner extending portions able to prevent collapse by abutting the dividing wall).













Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferretti in view of Levy (5,768,803).
Regarding claim 16, Ferretti substantially teaches the claimed invention except for each protrusion is configured to be placed on an individual toe of the foot. However, Levy teaches in figs. 1 and 4, each protrusion (under sections 20, 22) is configured to be placed on an individual toe of the foot (as shown, the chart allows for placement on individual toes). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the top layers of the Ferretti to include removable protrusion portions with grid markers on each toe as taught by Levy to provide the advantage of enhanced healing and comfort for painful areas of the foot as disclosed by Levy in col. 1 lines 5-10.


Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferretti in view of Schwartz (6,346,210).
Regarding claim 18, the modified Ferretti teaches the claimed invention except for the
insole comprises reticulated foam. However, Schwartz teaches use of reticulated foams (col. 3
lines 55-60). It would have been obvious to one of ordinary skill in the art at the time the
invention was made to have modified the insole of Ferretti to include reticulated foam as taught
by Swartz to provide the advantage of a lightweight mold resistant foam for increased comfort
and mold resistance is shoes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,011,353.
Although the claims at issue are not identical, they are not patentably distinct from each
other because the instant claims are a broader version of the patented claim (i.e. the instant
claim does not include the structural elements of removable support members). In the instant
claim, all structural elements are included in the patented claim. Any infringement over the
patented claim would also infringe the instant claims. Hence, the instant claim does not differ in
scope over the patent claim.

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,313,449.
Although the claims at issue are not identical, they are not patentably distinct from each
other because the instant claims a broader version of the patented claim | (i.e. the instant
claim does not include the structural elements of removable support members). In the instant claim, all structural elements are included in the patented claim. Any infringement over the
patented claim would also infringe the instant claims. Hence, the instant claim does not differ in
scope over the patent claim.

17. 	Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,406,062.
Although the claims at issue are not identical, they are not patentably distinct from each
other because the instant claims are a broader version of the patented claim (i.e. the instant
claim does not include the structural elements of intersecting grooves). In the instant claim, all structural elements are included in the patented claim. Any infringement over the
patented claim would also infringe the instant claims. Hence, the instant claims do not differ in
scope over the patent claim.

Response to Arguments

Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive.
Applicant argues on page 5 last paragraph through page 7 2nd to last paragraph that the Ferretti does not teach the limitations of claim 13.  Examiner respectfully disagrees.  Ferretti discloses an apparatus able to apply reduced pressure to a wound at a tissue site on a foot because [0101] lines 1-12 disclose applying negative pressure as reduced pressure to an interior of a shoe thereby able to apply reduced pressure to a wound on a foot within the shoe.  In addition, Ferretti discloses an insole (132, 232).  It is noted that Applicant has appeared to use the word “insole” to define a device on the dorsal portion of the foot (see fig. 10 of Applicant’s drawings).  However, the term “insole” is used to describe the underside of the foot.  Thus, in accordance with Applicant’s unconventional definitions, Ferretti discloses an insole (132, 232) and teaches this limitation as claimed.
Applicant argues on page 8 1st full paragraph that the Ferretti does not teach the newly added limitations of claim 1.  Examiner respectfully disagrees.  As, shown, at least the top/upper face of the protrusions and grooves faces the foot while a lower face faces the shoe sole).  Thus, Ferretti teaches this limitation as claimed.
Applicant argues on page 8 last paragraph that Solow does not teach the opening exposing the grooves.  Examiner respectfully disagrees.  The opening (21, 34) in the sealing layer (31) fluidly exposes a portion of the plurality of grooves (24).  The filter cloth 19 is not a barrier to fluid flow.  Thus, Solow teaches this limitation as claimed.
Applicant argues on page 9 1st full paragraph that Solow does not teach the opening configured to be aligned with the wound.  Examiner respectfully disagrees.  Solow teaches in col. 4 lines 25-35 applying suction to the inside of the shoe thereby able to apply reduced pressure to a wound on a foot when a wounded foot is within the shoe.  Thus, Solow teaches the limitation as claimed.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785